Citation Nr: 1606355	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-18 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a disability of the lumbar segment of the spine. 

2.  Entitlement to an initial rating in excess of 10 percent for a disability of the right knee. 

3.  Entitlement to service connection for a left knee disability, to include as being secondary to or aggravated by the Veteran's service-connected right knee disorder.  

4.  Entitlement to service connection for hearing loss of the left ear.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 

INTRODUCTION

The Veteran served in the United States Air Force from June 1983 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating action of the Department of Veterans Affairs (VA) Regional Office.  

Although the Veteran indicated in his substantive appeal that he only wanted to appeal the issues of entitlement to service connection for left ear hearing loss, tinnitus and a left knee disability, the RO certified the additional issues of entitlement to higher initial ratings for the right knee and low back disabilities.  The Board is required to adjudicate these issues.  Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003).

The issues of entitlement to service connection for a left knee disability, tinnitus, and hearing loss of the left ear are addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACTS

1.  The Veteran's lower back disability is manifested by arthritis on x-ray with limitation of forward flexion to, at most, 40 degrees.  Ankylosis has not been demonstrated.  

2.  The Veteran's lumbar spine disability is productive of neurological manifestations which approximate no more than mild incomplete paralysis of the right and left sciatic nerves.
3.  The Veteran's right knee disability is manifested by painful motion, noncompensable limitation of flexion, and occasional tenderness without limitation of extension, subluxation, instability or involvement of the semi-lunar cartilage


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a lower back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  Resolving reasonable doubt in the appellant's favor, the criteria for a separate 10 percent rating for the neurological manifestations of a low back disability affecting the left lower extremity (mild incomplete paralysis of the left sciatic nerve) have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2014); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2015). 

3.  Resolving reasonable doubt in the appellant's favor, the criteria for a separate 10 percent rating for the neurological manifestations of a low back disability affecting the right lower extremity (mild incomplete paralysis of the right sciatic nerve) have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2014); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2015).

4.  The criteria for a disability rating in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.104, Diagnostic Code 5260 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The appeals arise from the initial grant of service connection.  Once service connection is granted the claim is substantiated; additional notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The AOJ has satisfied the duty to assist as required by the Veterans Claims Assistance Act of 2000 (VCAA).  The Veteran's service treatment records, VA and private medical records, and VA examination reports are of record.  There is no indication of that there is any outstanding evidence that should be obtained.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that in conjunction with his original claim for benefits, the Veteran underwent examinations pertaining to the back and right knee in May 2011 and April 2013.  The examination reports contain all the findings needed to rate the Veteran's disabilities.  These reports involved a review of the claims folder, the Veteran's available medical treatment records, and the results of actual testing of the Veteran and observation of any manifestations produced by each of the conditions.  Therefore, the Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Moreover, the Veteran was given the opportunity to present evidence and testimony before the Board.  Additionally, the Veteran was given notice that the VA would help him obtain evidence but that it was up to the Veteran to inform the VA of that evidence.  During the course of this appeal, the Veteran has proffered documents and statements in support of his claim.  It seems clear that the VA has given the Veteran every opportunity to express his opinions with respect to the issues now before the Board and the VA has obtained all known documents that would substantiate the Veteran's assertions.

II.  Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2015) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2015) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 (2015) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the Veteran's medical history with regard to that disorder, the United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2015).  

In the case of initial ratings, separate, or "staged" ratings for separate periods of time, based on the facts found, are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2015).

A.  Lower Back Disability

In conjunction with his claim for benefits, the Veteran underwent a VA Spine Examination in May 2011.  Prior to the examination, the Veteran said that he suffered from constant pain radiating to the left lower extremity.  He also said that he used medications for treatment or control of the pain, and that he had previously been given injections for treatment.  There was no indication that the Veteran had been prescribed bed rest.  Nevertheless, he did indicate that his back disability did not prevent him from completing his daily activities.  

Range of motion testing of the lower back produced the following findings:

Flexion to 40 degrees with pain[,] and extension was at 10 degrees with pain.  Right and left flexion was to 10 degrees with pain, and right and left flexion was to 10 degrees with pain.  

The examiner further noted that the Veteran had no loss of pinprick sensation to the thighs, legs, or feet.  With repetitive motion, times three, there was no change in motion, coordination, fatigue, endurance, or pain level. 

At an April 2013 VA examination of the spine, the Veteran told the examiner that he had daily lower lumbar muscular pain that increased in severity when he bent and lifted repeatedly.  The Veteran also admitted that his lower back disorder did not prevent him from performing his duties as a mail carrier and that he had no radicular symptoms.  

Range of motion testing produced the following results:

Forward flexion to 90 degrees with pain at 50 degrees; extension to 20 degrees with pain at 10 degrees; right and left lateral flexion to 25 degrees with pain at 20 degrees; and right and left lateral rotation to 25 degrees with pain also at 25 degrees.  Repetition of movement did not show a decrease in the measurements.  

The examiner indicated that the Veteran did have reduced movement, pain, interference in sitting, standing, or weight bearing, and "disturbance of locomotion."  Tenderness in the back was also reported.  Nevertheless, neurological manifestations were not found and the Veteran was not found to have radiculopathy.  The examiner stated that the Veteran did not have intervertebral disc syndrome;  although he did have arthritis of the lower back.  

Private treatment records include an MRI report dated in January 2013, which revealed disc degeneration along with disc bulging at L4-5 and L5-S1.  Mild facet hypertrophy was also noted along with neural foraminal stenosis.  Records dated in 2009, show complaints of pain in the back.  

This disability has been assigned a 20 percent rating in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5242 (2015) (lumbar strain).  Besides being able to rate the Veteran's disability under this diagnostic code, it is also possible that his lower back disorder may be rated under any one of a number of diagnostic codes if the disability exhibits the appropriate manifestations and symptoms associated with that code.  These codes include 38 C.F.R. Part 4, Diagnostic Codes 5235 through 5243 (2015).

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Ed. 1994) at 86.).  Unfavourable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favourable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2015).

Diagnostic Codes 5235 through 5243 contemplate, respectively, vertebral fracture or dislocation, sacroiliac injury and weakness, lumbosacral or cervical strain, spinal stenosis, spondylolisthesis or segmental instability, ankylosing spondylitis, spinal fusion, degenerative arthritis of the spine, and intervertebral disc syndrome.  38 C.F.R. Part 4 (2015).  All diagnostic codes (except where 5243, intervertebral disc syndrome, is evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes) are evaluated under the following criteria:

a.  General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);
For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

Normal forward flexion of the lumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a (2015).

The criteria further provides that intervertebral disc syndrome (preoperatively or postoperatively) will be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (2015) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurological signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2015).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopaedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id.  Note (3).

In the Veteran's case, the measured ranges of forward flexion has significantly exceeded 30 degrees of forward flexion as would be required for a rating in excess of 20 percent under the General Formula for rating back disabilities.  Yet, there is also no evidence suggesting that the Veteran has had muscle spasms.  Nevertheless, there was tenderness and the latest examiner indicated that the Veteran had an abnormal gait (but not spinal abnormalities).  

There is no evidence of additional functional limitation that would approximate the orthopedic criteria for a rating higher than 20 percent.  During the examinations, the Veteran has indicated that he did not have exacerbations.  Additional limitation was not found on repeated motion and his strength has been normal.  This indicates that he does not have additional limitation of motion due to weakness or easy fatigability.  Although pain has been noted, he achieved the reported ranges of motion notwithstanding the presence of pain.  Pain without additional limitation of function does not equate to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has also reviewed the Veteran's treatment records and his statements.  While his statements concerning the limitations and extent of pain are competent, they do not report limitation of motion beyond that identified on the examinations.  

Also, because unfavorable ankylosis of the lumbar segment of the spine a higher rating is not warranted on that basis.  Diagnostic Code 5240.  Since the Veteran has not been diagnosed as having favorable ankylosis of the spine, or fusion of the lumbar segments, then Diagnostic Code 5241 is also not for application.  Id.  With respect to Diagnostic Codes 5235 or 5238, they are also not for application because the Veteran did not fracture any of his vertebras nor does he have spinal stenosis.  38 C.F.R. Part 4 (2015).

As such, the Veteran has not been shown to have met the criteria for an initial evaluation in excess of 20 percent for the orthopedic manifestations of his disability under the General Rating Formula for Diseases and Injuries of the Spine, for any time period covered by this appeal.

In addition, the evidence of record does not show the Veteran to have incapacitating episodes.  Indeed, the Veteran denied any prescribed bedrest or a period of incapacitation at his most recent examination.  The treatment records show no periods of physician prescribed bedrest.  There is simply no evidence showing that the Veteran has been prescribed bedrest as required by the rating criteria.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015), and the holding in DeLuca.  However, an increased evaluation for the Veteran's disability of the lower spine is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, but no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain, to include problems with standing, walking, running, lifting and carrying, is contemplated in the currently assigned 20 percent disability evaluation.  While the Veteran reported he took pain medication before the examinations, pain was shown during the examination and as a whole the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, as previously noted, even when considering the Veteran's range of motion when limited by pain, he continues to have range of motion that greatly exceeds 30 degrees forward flexion and combined motion well beyond 120 degrees.  No additional deficit is shown on repetitive use.   

In addition to the criteria above, any associated radiculopathy of the lower extremity can be separately rated under 38 C.F.R. § 4.124A, Diagnostic Code 8520 (2015) for paralysis of the sciatic nerve.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015). 

The term "incomplete paralysis", with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  

The evidence reflects that the May 2011 examination showed positive straight leg raising on the left and weak hallucis longus muscle strength, bilaterally.  The 2013 examination was negative for any impairment.  While the rating schedule provides no criterion by which the rater may distinguish between mild, moderate, and moderately severe incomplete paralysis, in this case the reported symptoms appear to cause only mild impairment of the lower extremities.  The record shows that the Veteran has some diminution.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  The positive straight leg raising on the left and the muscle weakness are indicative of mild incomplete paralysis of that nerve.  As the findings are present in both lower extremities, separate 10 percent ratings are warranted.  

The next higher rating would require moderate incomplete paralysis.  The Board finds no evidence of organic changes, such as muscle atrophy, trophic changes, etcetera, that would warrant a higher rating or demonstrate more than a mild degree of incomplete paralysis of the sciatic nerve.  The findings are entirely sensory but the record does not support a finding that the symptoms are anything but mild.  

The Board has considered the possibility of staged ratings.  Fenderson; Hart, both supra.  The Board, however, concludes that the criteria for a disability rating in excess of 20 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  A disability rating in excess of 20 percent is not warranted on a schedular basis.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  However, with respect to the neurological component of the rating criteria, the Board does find that separate 10 percent ratings for neurological manifestations affecting the right and left lower extremities, from the appellant's medical examination in 2011 to the examination in 2013, is appropriate.  
B.  Right Knee

The Veteran has been assigned a 10 percent evaluation for his right knee disability.  The Veteran's right knee was examined in conjunction with his claim for benefits in May 2011.  At the time, the Veteran complained about pain in his knee but he said that he did not have swelling or locking.  He admitted also that he was able to carry the mail and capable of driving and doing light work around the house.  

After examining the Veteran, the examiner noted the following:

He flexes with difficulty 90 degrees with 0 degrees of extension.  He has subpatellar crepitation.  There is no tenderness on palpation of the patella.  The cruciate and collaterals are intact.  He had negative Lachman's and McMurray's.  

Films showed that there was degenerative joint disease of the knee.  

Another examination of the knee was performed in April of 2013.  The examiner reported that the Veteran was suffering from chondromalacia patella of the right knee with mild degenerative joint disease.  Range of motion tests produced the following findings:  

Flexion to 130 degrees with painful motion at 110 degrees and zero degrees of hyperextension.  

Repetitive motion did not decrease the Veteran's range of motion of the right knee.  The examiner described the Veteran's functional loss in terms of reduced range of motion, pain, and interference with sitting, standing, and weight-bearing.  Pain and tenderness along the knee joint was further diagnosed but muscle strength was judged to be "normal".  Lachman's test and the posterior drawer test produced normal results, and instability, along with patellar subluxation/dislocation was not found.  The examiner concluded that the right knee produced no functional impact on his ability to work.  There was no evidence of fatigue, weakness, lack of endurance or incoordination involving the knee and there was no suggestion that the Veteran's gait was unsteady.  There was no abnormal shoe wear pattern.  There is no edema, redness, ankylosis, heat, guarding of movement or abnormal movement involving the knee, and there was no history of falls.

As previously noted, the Veteran's right knee disability has been assigned a 10 percent evaluation for strain of the right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  

Reviewing 38 C.F.R. § 4.71a, Diagnostic Code 5024-5003 (2015) (degenerative arthritis), this code states that compensation may be awarded (1) when limitation of motion meets the schedular criteria for the joint(s) affected and is objectively confirmed, such as by swelling, muscle spasm, or satisfactory evidence of painful motion; (2) when objectively confirmed limitation of motion is not sufficient to warrant a compensable schedular evaluation, 10 percent is assigned for each major joint or minor joint group affected; (3) when there is no limitation of motion, 10 or 20 percent will be assigned depending on the degree of incapacity, if there is x-ray evidence of 2 or more major joints or minor joint groups.

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Evaluations for limitation of knee extension are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  38 C.F.R. § 4.14 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In that regard, separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See e.g. VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, published at 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2015).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).

Flexion of the right knee is, at worst, limited to 20 degrees, when considering pain on motion.  Although this does not quite meet the criteria for a compensable rating, the Board finds that it more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 5260, particularly when considering pain.  Thus, a 10 percent rating, but no higher, is warranted for the entire course of this claim and appeal.  Extension of the right knee was basically normal throughout the appeal and as such, a separate compensable evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, is not for application.  
Additionally, the examinations of record have repeatedly found that there is no subluxation or instability of the right knee.  Similarly, there obviously has been no showing of ankylosis or dislocated cartilage with episodes of locking.  Thus, separate ratings are not warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, or 5259 (2015).  In sum, the Veteran's disability picture for the right knee warrants a 10 percent rating for limited flexion for the entire course of the appeal but no higher.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015), and the holding in DeLuca.  However, an increased evaluation for the Veteran's disability of the right knee is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain, to include problems with standing, walking, running, lifting and carrying, is contemplated in the currently assigned 10 percent disability evaluation.  The Board further recognizes that the Veteran has complained of pain but the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, as previously noted, even when considering the Veteran's range of motion when limited by pain, he continues to have range of motion that greatly exceeds 100 degrees of flexion with no impingement in extension.  No additional deficit is shown on repetitive use.  

The Board has considered the possibility of staged ratings.  Fenderson; Hart, both supra.  The Board, however, concludes that the criteria for a disability rating in excess of 10 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  A disability rating in excess of 10 percent is not warranted on a schedular basis.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C.  Extraschedular Evaluation

The Board has also considered whether the Veteran is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lower back disability or his disability of the right knee is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lower back and right knee disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers loss of motion as well as pain on motion.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for either disability.  Additionally, there is not shown to be evidence of marked interference with employment solely due to either one of the disorders.  There is nothing in the record which suggests that the knee disability or the lower back disorder itself markedly impacted his ability to perform a job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2015) is not warranted.


ORDER

1.  Entitlement to a disability evaluation in excess of 20 percent for a disability of the lumbar segment of the spine is denied. 

2.  A separate 10 percent rating for the neurological manifestations of a lumbar spine disability (mild incomplete paralysis of the sciatic nerves) affecting the right lower extremity is granted, subject to the regulations governing the payment of monetary awards. 

3.  A separate 10 percent rating for the neurological manifestations of a lumbar spine disability (mild incomplete paralysis of the sciatic nerves) affecting left lower extremity is granted, subject to the regulations governing the payment of monetary awards. 

4.  Entitlement to a disability evaluation in excess of 10 percent for a disability of the right knee is denied. 


REMAND

Although the VA examiner concluded that the current left knee disability, which was diagnosed by the VA, did not begin in or result from the Veteran's military service; ,the VA examiner did not make a determination as to whether the Veteran's left knee disability was secondary to or aggravated by his service-connected right knee disability.  

Upon completion of an April 2013 examination, the audiologist found that the Veteran had hearing loss in both the right and left ears but that the hearing loss of the left ear was not related to service.  The examiner did not provide comments as to whether the Veteran's hearing loss of the left ear was aggravated by the right ear disorder - a condition that was eventually service-connected.  The examiner further indicated that the Veteran's tinnitus was a pre-existing disorder that was not caused by or the result of the Veteran's military service.  The examiner did not provide any statements as to whether the Veteran's possibly pre-existing disorder was aggravated, or made worse, as a result of the Veteran's service.  As the examiner did not provide an adequate opinion and rationale considering these additional theories of entitlement, this issue must be returned to the RO for additional development. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the AOJ for the following development:

1.  The Veteran should be provided the notice required under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), for the issues remaining on appeal.  The AOJ should ensure that it provides notice to the Veteran concerning the granting of service-connected benefits based upon the theories of a disability being secondary to a service-connected disorder and a disability being aggravated by a service-connected disorder.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.  All information obtained from the Veteran should be included in the claims folder for future review.

2.  The AOJ should contact the Veteran and request that he identify all sources of treatment received since January 2011 for the disabilities now on appeal, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified for which all relevant records are not already in the claims folder.  The Veteran should be asked where he received treatment through the VA health care system and provide an approximate date as to when he began receiving care at each facility.  Even if the Veteran failed to respond to this request, copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  If requests for any private treatment records are not successful, the AOJ should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2015).

3.  After the above directions have been accomplished, the AOJ should then schedule the Veteran for orthopedic and audiological examinations in order to determine whether the Veteran's claimed disorders may be secondary to or aggravated by a service-connected disability.  The examinations should not be accomplished by the examiners who previously examined the Veteran.  The examiner should be given a copy of this remand and the Veteran's entire claims folder, and the examiner should be requested to review the Veteran's claims folder and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

If it is determined that the Veteran now suffers from the purported disabilities (hearing loss of the left ear, tinnitus, and a left knee disability), the appropriate examiner should state whether it is at least as likely as not that such disorder is secondary to a service-connected disability or whether such a disorder has been aggravated by a service-connected disorder.  With respect to the Veteran's tinnitus claim, the examiner must also provide comments as to whether the claimed disorder, which has been classified as pre-existing service, was aggravated by or became more disabling as a result of the Veteran's military service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the appropriate examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, medical examiners must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiners' conclusions.  In the respective reports, each examiner must specifically discuss the Veteran's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the appropriate examiner concludes that the Veteran's claimed disorder is not service-related, the examiner must explain in detail the reasoning behind this determination.  The results proffered by each examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

4.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the examination reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the appropriate (incomplete) report must be returned for corrective action.  38 C.F.R. § 4.2 (2015).

5.  Thereafter, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.   Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


